ACCEPTED
                                                                                               12-17-00243-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                TYLER, TEXAS
                                                                                            11/30/2017 2:57 PM
                                                                                                     Pam Estes
                                                                                                        CLERK

                                    JOHN D. REEVES
                                   ATTORNEY AT LAW
                                                                         FILED IN
                                                                  12th COURT OF APPEALS
                          1007 Grant Ave., Lufkin, Texas 75901         TYLER, TEXAS
                 (936)   632-1609 telephone/ (936) 632-1640 facsimile
                                                                  11/30/2017 2:57:47 PM
                                                                         PAM ESTES
                                                                           Clerk

November 29, 2017


Cathy Lusk, Clerk
12th Court of Appeals
1517 West Front Street, Ste. 354
Tyler, Texas 75702
Via Electronic Filing

 RE:     Trial Court Case Number                2015-0884
         Appeal Case Number                     12-17-00243-CR

 Style : Roy Lee Patterson
         v.
         The State of Texas


 RE: Ander’s Brief Sent to Criminal

Dear Madam,

Please find pursuant to Rule 48.4 a copy of green card receipt in which I have received on
this 29th day of November 2017, regarding enclosures sent to my client Mr. Roy Patterson
explaining his right to file a pro se brief.



 Sincerely,


 /s/ John D.Reeves
 John D. Reeves
 JDR/bm